 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlumbers and Steamfitters Union No.323andPlumb-ing,Heating,Cooling Contractors Association ofColumbus, Georgia and P.H.C. Mechanical Con-tractors.Case 10-CB-1939June 25, 1971DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND KENNEDYOn February 22, 1971, Trial Examiner RameyDonovan issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin certain unfair labor practices alleged in the com-plaint, as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel filed excep-tions to the Trial Examiner's Decision and a supportingbrief and the Respondent filed a brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint be, and it hereby is, dismissed in its entirety.2As we agreewith the TrialExaminer that an impasse did exist prior tothe commencement of the separate negotiations between theUnion andP.H.C. leading to the interim contract,we need not consider,and accord-ingly do notadopt, the Trial Examiner's alternate conclusions contained infn. 25 ofthis Decision.TRIAL EXAMINER'S DECISIONRAMEY DONOVAN, Trial Examiner: The charge was filedon July 23, 1970, by Plumbing, Heating, Cooling ContractorsAssociation of Columbus, Georgia, herein the Association,against Plumbers and Steamfitters Union No. 323, herein theUnion or Respondent. A complaint issued on November 19,1970, alleging that during the pendency of contract negotia-tions between the Association and the Union, the latter ex-ecuted a single employer contract with a member of the As-sociation, all in violation of Section 8(b)(3) of the Act.Respondent had denied the commission of the alleged unfairlabor practice. The case was tried in Columbus, Georgia, onJanuary 5, 1971.191 NLRB No. 121FINDINGSAND CONCLUSIONSIJURISDICTIONThe Association, at all times material, is and has been anonprofit Georgia corporation with its principal place of busi-ness in Columbus, Georgia. It represents its employer mem-bers, who are engaged in the plumbing, heating, and coolingcontracting business, in negotiating contracts with variouslabor organizations, including Respondent, that represent theemployees of the members of the Association.Employer members of the Association, jointly and sever-ally, during a representative annual period, purchased andreceived goods valued in excess of $50,000 directly from sup-pliers located outside Georgia.P.H.C. Mechanical Contractors, herein P.H.C., is and hasbeen a member of the Association at all material times.The Association is, and has been at all material times,engaged in commerce within the meaning of Section 2(6) and(7) of the Act.H. THE ALLEGED UNFAIR LABOR PRACTICESSince 1961, the Association and the Respondent havenegotiated, and have been parties to, written contracts cover-ing employees of the Association's members in an Associa-tion multiemployer unit.' The most recent of these contractsexpired by its terms on June 30, 1970.By mutual prearrangement a committee representing theAssociation and a union committee had commenced negotia-tions for a new contract on June 15, 1970. The Associationcommittee consisted of Henderson, president of the Associa-tion,whose company, Carpenter & Henderson Company,was a member of the Association; Cox, whose member com-pany was Cox Plumbing Company; and Bray, president ofmember company P.H.C. The union committee was headedby Business Agent Knowles and was composed of variousunion members.At the first bargaining meeting on June 15, 1970, the Unionsubmitted a complete written contract proposal. The As-sociation committee said that it would study the proposal andthen meet again with the Union. This was agreed upon andthe first meeting adjourned.The second meeting was held on June 22. The parties wentover the contract proposed by the Union, and the Associationcommittee indicated the provisions to which it agreed ordisagreed. Noncontroversial contract articles such as articleI, recognition of the Union; article II, which recited that thecontract covered rates of pay, rules and working conditions;and various other articles, such as those dealing with appren-tices, reporting time, and so forth, were agreed upon. Inshort,many provisions that were and had been part of thecontracts between the parties were no problem in 1970.But at the June 22 meeting and at succeeding meetings, theparties were substantially apart on economic monetary issues.The Union contract proposal of June 15 on wages and fringebenefits was for a 2-year contract providing an increase of$5.10 per hour, plus 70 cents in fringe benefits.' On June 22theAssociation indicated its rejection in total the fringe2The Association unit includes all plumbers, pipefitters, welders, and airconditioning servicemen employed by employer members of the Associa-tion working within the geographical jurisdiction of Respondent, but exclud-ing all other employees, office clerical employees, guards, and supervisorsas defined in the Act This unit is an appropriate unit within the meaningof Section 9(b) of the Act2The fringe benefit proposal included employer payment to the unionhealth and welfare fund of 20 cents per hour worked by the employees; 25cents per hour worked to the union pension fund; and 25 cents per hourworked to the union vacation fund. PLUMBERS UNION NO. 323593benefits proposals, above, and, on wages offered an increaseof $1.35 per hour in a 3-year contract.The third meeting was held on June 27, 1970. The Associa-tion committee of Henderson, Bray, and Cox was augmentedby Wyrosdick, owner of Commercial Plumbing and HeatingCompany, a member of the Association.3 At this meeting, theAssociation proposed, evidently through Wyrosdick, that theparties devote their efforts to the matter of wages beforetrying to work out agreement on other items in the contractthat had not been agreed upon. According to Henderson, thisproposal was acceptable to both parties.' They thereupondiscussed wages. Henderson testified that "We [the Associa-tion] stated to them that the original request was all out ofreason, was unacceptable...... The Association offered awage increase of $1.40 per hour over a 3-year contract anda change in the increment.' Despite considerable discussionof the wage positions of the parties, no agreement on wageswas reached. The Association did not, after this third meetingon June 27, make any additional wage proposal. However, atthis third meeting,Wyrosdick of the Association raised thepossibility of negotiating a split contract, one a commercialcontract and the other an industrial contract. The wage ratein the two contracts would differ, with the industrial ratebeing higher than the commercial rate. The Union was recep-tive to the possibility of such an arrangement but the Associa-tion committee, after caucusing at the meeting, decided thatsuch a split contract was not feasible and the proposal there-fore was aborted.The last meeting of the parties, on June 29, before theexpiration of the existing contract on June 30, was the occa-sion of the first concession on wages made by the Union sinceits initial proposal of $5.10 per hour plus 70 cents in fringebenefits in a 2-year contract. The Union, on June 29, offereda wage package of $3.50 per hour in a 2-year contract. Ac-cording to Henderson, "We rejected that as being exorbitant"and the Association reaffirmed its offer of $1.40 in a 3-yearcontract.' The Union committee caucused, returned, and saidthat it "would have to stay with the $3.50 package. And thenthe meeting ended, adjourned."' as the meeting was thusending, Knowles, who headed the union group, said that ifthe two parties could not "get off" their respective wagepositions of $1.40 (Association) and $3.50 (Union) it wouldbe hard to reach an agreement. Wyrosdick said that the As-sociation was willing to negotiate at any and all times. It isclear, however, that the meeting ended with neither partygiving any indication of a position other than a raise of $1.40per hour in a 3-year contract on the part of the Associationor a raise of $3.50 per hour in a 2-year contract on the partof the Union. Neither party proposed or discussed a furthermeeting for some subsequent date.On July 1, 1970, union employees of the Association mem-bers did not report for work. This work stoppage continuedin succeeding days.During this period there was also a contract dispute andstrike in the area between an association of general contrac-'Wyrosdick initially had been an alternate member of the committee.°It would be our opinion that this was some indication that both sidesrecognized the critical importance of the wage issue6Originally, for instance, the Association wage increase provided for itsincrement or payment to be 15 cents per hour for the first 6 months of thecontract and so on; this was changed to 30 cents per hour for the first 6months of the contract and so on.6At some point the Association had also proposed an increase of $1 perhour in a 2-year contract. This was not accepted by the Union'This is Wyrosdick's testimony.tors and the Carpenters Union.' At some time between July1and 15, 1970, evidently just before the 15th, a Federalmediator, Roseberry, was involved in the strike and disputebetween thegeneralcontractors and the Carpenters. At thattime he also got in touch with Henderson of the Association.Roseberry said to Henderson that he was setting up a meetingbetween the general contractors and the Carpenters and thathe would also like to arrangea meetingbetween the PlumbingAssociation and the Union (Local 323, Plumbers & Steamfit-ters). The mediator told Henderson that he had discussed theproposal with Knowles of the Union and that Knowles wasagreeable to the proposed meeting and to further negotia-tions.According to Henderson, the latter, Henderson, thenasked Roseberry on what basis Knowles was willing tonegotiate. The reply was the Knowles was prepared to negoti-ate on the basis of $3.50 per hour. Henderson said "thatnegotiating at $3.50 an hour ... would be wasting our time"but that the Association would negotiate "on a reasonablebasis" whenever the other side was prepared to do so. Rose-berry then mentioned to Henderson that a contractor hadsigned acontract with the Union which embraced a $3.50 perhour increase.As was indicated above, Bray of P.H.C. was a member ofthe Association's negotiating committee. He had participatedin the four meetings between the parties, June 15, 22, 27, and29, described above. When the old contract expired on June30 and the strike commenced on July 1, P.H.C.'s businesscame to a halt.' P.H.C. had a contract in LaGrange whichhad atimepenalty clause for nonperformance, and, in orderto be able to perform this contract, Bray testified that hetelephoned Knowles of the Union. This was apparently aboutJuly 13 or 14. Bray told Knowles that, through necessity, hehad to get his men back to work and he asked Knowles whatwould be required to bring this about. Knowles said that hecould offer Bray a contract to sign and if Bray agreed to it,the men (Bray's employees, members of the Union) wouldreturn to work. The next day, July 15, Knowles brought thecontract to 'Bray and the latter signed it on behalf of hiscompany, P.H.C. P.H.C. employees returned to work. Braytestified that Knowles told him the contract was an "interimagreement;" that it was temporary and that if the Union andthe Association signed a contract then P.H.C. would becomea party to the Association contract with the Union."In addition to the foregoing events, it also appears fromHenderson's testimony that on or about July 15, 1970, theAssociation negotiating committee of Henderson, Cox, andBray met. Henderson and Cox had, by then, apparentlylearned indirectly that Bray (P.H.C.) had signed a contractwith the Union. Henderson askedBraydirectly on July 15 ifhe had signed a contract. Bray sayd yes and that he had todo it because therewas noalternative."6The same law firm representedthe generalcontractors association andthe instant Plumbing and Heating Association.'Bray testified. "The operation of my business, just like all the others, itceased to operate."10Physically, the contract document signed by Bray on July 15 wassubstantially the contract that the Union had submitted to the Associationat the firstnegotiating session onJune 15. However,Knowles testified,without contradiction by Bray oranyoneelse, that the contract signed byBray was, in effect, the contract proposal of the Union to the Associationon June 29, i.e, the $3.50per hour increaseas distinguished from theoriginal June 15 proposedincreaseof more than $5 per houras appears inthe physicaldocument11Neither before he signed the contract nor after the event did Bray everstate that he (P.H.C.) wished to withdraw from the Association and thelatter organizationnever took any steps to require P.H.C.'s withdrawal.Likewise, the Union, neither before or after the P.H.C. contract, said any-thing about discontinuing to deal with the Association or expressed an(Cont) 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first meeting between the Association and the Unionafter June 29 was held on August 3. It was arranged mutuallybetween Henderson and Knowles. At the meeting, the As-sociation was represented by Henderson, Cox, and Wyros-dick.12 Very little was accomplished at this meeting exceptthat both parties agreedto meet again."The Association committee and the Union committee metnext on August 7, 1970. The Association initiated a discus-sionof working conditions under any contract that might bearrived at. It was pointed out to the Union that the refusalof Local 323 (Plumbers) members to cross Carpenters UnionpicketImes aslong as the, Carpenters were on strike againstthe general contractors created a serious problem for theAssociation employers. The latter, under their contracts withthe general contractors, were required to man their workprojects and, if they did not, the general contractors couldthen man the jobs and charge the expense to the Associationemployer, i.e., the plumbing and heating subcontractor. Be-cause of the foregoing situation, the Association told theUnion on August 7 it was necessary to discuss working condi-'tions even more than monetary provisions of a contract. Al-though the matter was discussed, Henderson testified, "Wedid not come to any decisions whatsoever."The nextmeetingwas on August 10. The Union once againoffered its $3.50 per hour monetary increase proposal. TheAssociation again rejected the proposal and reoffered its ownproposal of $1.40. The Association also said that the workingconditions matter that it had raised at the previous meetingwould have to be negotiated.The Association and the Union met again on August 27.The Association said that it was necessary to discuss workingconditions because, under the existing conditions, it would befruitless to sign a contract unless the Union agreed to crossthe picketlinesand man the jobs. The Union would not agreeand said that it would honor the Carpenters Union picketlines. It wasagreed that the Union would call the next meet-ing with the Association. As of the time of the instant hear-ing, nofurther meetings have been held and the strike of theCarpenters Union against the general contractors was stillgoing on.CONCLUSIONSEarly in the 1970 contract negotiations both the Associa-tion and the Union representatives14 perceived that the mone-tary issue of wages and fringe benefits as proposed by theUnion in its June 15 contract proposal was and would be amajor, if not the major,issue.The Union's proposal embodieda monetaryincreaseof $5.80 per hour and the Associationcounterproposal, presented at the second meeting, amountedto $1.35. The gap between the two positions was furtherenhanced by the Union's proposal being confined to a con-tract of 2 years' duration whereas the Association offer wassolely in terms of a 3-year contract. In realistic recognitionof the situation and, at the suggestion of the Association, itwas mutually agreed by both parties that they would concen-trate on the monetaryissuebefore endeavoring to deal withintent to deal only with individual employers as single bargaining units.11Bray attendedno negotiating meetingsbetween the Association andthe Union after June 29.11Knowles did state at the meeting that he had signed an interim agree-ment. Henderson testified that when Knowles was asked what was an in-terim agreement, he said that it was a contract that would exist until acontract was arrived at between the Association and the Union, the nego-tiating partiesiMembers of the parties'respective negotiating committees.other contractissues.15Accordingly, the bargaining wasconfined to the crucial monetaryissue andneither partysought to discuss otherissuesthat might possibly be sourcesof agreement of disagreement.16Despite the wide difference between the Union and theAssociation monetary proposals and the fact that the oldcontract was about to expire on June 30, the Association'sone and only change in monetary position was on June 27 tooffer $1.40 instead of $1.35. The $1.40 was_ still confined toa 3-year contract as distinguished from the Union's proposalof $5.80 in a 2-year contract. The best that the Union wasprepared to do was to offer a monetary package of $3.50 ina 3-year contract. This was on June 29.In prior years, when the desire and prospect of reconcilingthe respective bargainingpositionsof the parties was evi-dently present, they had negotiated right up to the last dayof the expiring contract and had reached agreement at the lastminute." But, in 1970, the efforts of the two parties to bridgethe formidable monetary gap between their respective posi-tions was confined to the 5-cent move by the Association onJune 27 and the $2.30 move by the Union on June 29. Whilethe Union's offer of $3.50 was a substantial move from $5.80,itwasa longway from $1.40'and, by the same token, $1.40was a longway from $3.50 or $5.80, the latter being theoutstanding union demand at the time the Association firstoffered $1.40. The merits of the respective positions do notconcern us.What we do note is that neither party, on July27 or 29, made any further effort to bridge the large monetarygap between their respective positions. There was no indica-tion by either party that, having ' offered $1.40 and $3.50respectively, they were prepared to compromise or to try tocompromise their money differences. As far as appears, eachside, on June 29, had gone as faras it wasprepared to go andneither gave any indication of a potential or prospectivechange in position." Although the old contract was about toexpire, neither party suggested a furthermeetingand no suchmeeting was arranged nor was there any attempt by eitherparty to arrange such a meeting. These facts, in our opinion,warrant the conclusion that therewas an impasse in negotia-tions and we so find.The remark by Wyrosdick on June 29, as the meeting wasending, that the Association continued to be willing to negoti-ate does not alter our conclusion that an impasse on monetaryissueshad been reached and that unless suchissue was re-" The contract can be viewed as consisting of three principal categories-(1) historical and more or less conventional clauses, such as "recognition"and so forth-the Association had indicated to the Union its acceptance ofsuch clauses in the contract proposal that the Union had submitted; (2)monetary provisions such as wages and fringe benefits which were set forthin terms of dollars or cents per hours, and (3) other provisions, such as hiringclauses, working conditions and strike clauses, and other such matters11It was not until August 7 that another major issue was raised. On thatdate the Association brought up its desire to secure the Union's agreement,in a working condition or strike clause, that the Union would not respectthe picket fines of other craft unions. But even during the August negotia-tions the monetary matters were reiterated and remained as a major issueand neither party's position thereon had changed in any respect from whatit had been on June 29.1'This had entailed the Union sending telegrams to its members so thata special meeting could be held to accept the contract terms agreed uponat the 11th hours. The necessity of telegrams rather than ordinary mail wasof course due to the time element. The time element was important, quiteapparently, because, if'the old contract had expired withoutragreementhaving been reached on a new contract, the Union members would not workunder the practice in many'trades of "no contract, no work."11The one effort at compromise on June 29 was aborted almost at themoment of birth. Wyrosdick's suggestion about a split contract, described'above, was rejected by the Association committee and thus never becamean Association proposal. PLUMBERSUNION NO. 323solved no contract was feasible. A refusal by one or bothparties at some point to continue to meet is not a sine quo nonfor animpasse.Parties can meet and talk indefinitely if theychoose, even afteran impasse.Although not necessarily so,itmay be that meetings held after an alleged date of impassewill confirm the existence of the prior recognizedimpasse; insome cases, itmay be that what occurs after an ostensibleimpassewill alter the conclusion that there had been a priorimpasse, although subsequent resolution of differences is notnecessarily inconsistent with the existence of a priorimpasse.Neither a declaration by one or both parties that they refuseto negotiate in the future nor a prescribed number of bargain-ing sessionsare essential conditions precedent for an im-passe."In the instant case, there are two additional evidentiaryfacts that confirm our opinion that the parties had reached animpasse onJuly 29. The first of these facts arises from thetestimony of Bray, president of P.H.C., and a witness for theGeneral Counsel. Braywas amember of the Associationnegotiating committee and in that capacity he had attendedall the meetings from the inception of negotiations in 1970 upto and including June 29, 1970. He attended an internalmeetingthat the members of the Association committee heldbetween the June 27 bargaining meeting with the Union andthe June 29 meeting.' It is our opinion that as a member ofthe Association committee from the inception of negotia-tions,Bray and the other committeemen knew, and indeedwere formulators of, what the basic Association position onmonetary matters would be by June 29 and for some periodthereafter,depending perhaps in some degree on whatproposal was forthcoming from the Union on June 29, theday before the contract expired. In any event, we do notregard Bray's testimony with respect to the June 29 mattersas simply an expression of some esoteric thinking or quirk ofhis own but rather as an informed judgment by a participat-ing member of the Association committee.Bray testified that on June 29, although he thought somecontract matters could be agreed upon, he did not think thatat that time "the money situation-, should [or would?] beagreed upon because at this particular time the Carpenters'Union and the general contractors were negotiating a con-tract [a strike took place in'the Carpenters' and general con-tractors contract negotiations and was still in effect in Au-gust]." Bray stated that he believed that any terms agreedupon between the area general contractors and the Carpen-" Although not cognizable under Section 8(b)(3) and 8(a)(5) of the Act,a good illustration that impasse is a question of fact and not one of profes-sions of willingness to meet or number of meetings, is to be found in the Parisnegotiations The United States and South Viet Nam, on the one side, andNorth Viet Nam and the NLF, on the other, have been meeting everyThursday for at least 3 years. The only tangible agteement achieved has beenagreement on the size and shape of the table. The parties reached an impasselong ago and early in the negotiations However, they consistently proclaimtheir. interest. in reaching an agreement and they, continue,-to meet. Obvi-ously; breaking off or not breakingnffnegotiations are not essential elementsexpress willingness or unwillingness to continue negotiations but none of theforegoing are essential determinants of whether there has been or has notbeen an impasse.3°We do not know what transpired at the internal Association committeemeeting. We do not know that on June 27 the Association had offered theUnion $1 40 and this had been rejected. The parties also knew that thecontract would expire, on June ,30. It is not unreasonable to infer that be-tween the June 27 'and 29 meetings the Association considered whether itwould offer more than $1:40 on Jiine 29, depending perhaps on what theUnion might come forward with on June 29595ters "would affect possibly the economic package that we [theAssociation] came up with. 1121Accordingly, about 2 weeks later, neither side having in theinterim sought to meetagain ortomake any compromiseoffer, Bray took the initiative to secure from the Union theemployees necessary to complete one of his contracts. Hesigned the $3.50 per hour increase contract that the Unionhad offered to the Association. The $3.50 was no more palata-ble to Bray than to hiscolleaguesbut because of what hedeemed the economic stringency of his own position regard-ing a contract he had and because he realized that the As-sociation and the Union had reached a monetary deadlock,an impasse in negotiations with no reasonably early prospectof resolution, Bray signed the union contract.Further confirmation thatan impassehad been reached onJune 29 and continued to exist thereafter is to be found in theAssociation's response to the Mediator around July 15, 1970.The Mediator, in mentioning the possibility of another meet-ing, had reported to the Association that the Union waswilling to negotiate on the basis of its $3.50 proposal. TheAssociation responded that negotiations on such a basiswould be a waste of time but that it would be prepared tonegotiate on a "reasonable contract." Although the record issilenton the matter,it islogicalto assumethat the Mediatorconveyed this intelligence to the Union. In any event, neitherparty came forward at this juncture with a further proposalor indicated a change from their prior positions.22Also, 'on approximately July 15, the Association learneddirectly from Bray that it had heard indirectly about the sametime, namely, that he had signed a contract with the Union.Bray stated that he had taken the action because he had noother alternative.By mutual agreement the parties met on August 7. Thiswas the first meeting since June 29. According to Henderson,the Union, at themeeting,asked the Associationto make "acounter-proposal."23 There is no claim that a counterproposalwas offeredsinceHenderson states that, after the Union madeits request, " ... we had a general discussion." The Associa-tion raised the question of working conditions, i.e., the factthat the Union was respecting the picket lines of the Carpen-ters Union that was on strike against the general contractors.The Association had in mindsome agreementwith the Unionwhereby its members would work despite the Carpenterspickets. The Association indicated that such a provision onworking conditionswas nowof paramount importance. Ac-cording to Henderson, "we did not come to anydecisions[agreement]whatsoever" and themeetingended. The partiesagreed to meet on August 10.On August 10, the Unionagainoffered its $3.50 contractproposal.TheAssociation rejected the proposal andreaffirmed its own offer of $1.40_'in a 3-year contract. TheAssociation also said'that the matter of working-conditions," In short, if a construction industry wage pattern was going to be set inthe area, the Association was disinclined to set it except at $1.40, which, ofcourse, was considerably below the union demand for $5.80 and then $3 50.from the Association.at that time or in thenearfuture, at least as Bray sawit." It is a valid assumption that both parties were willing to negotiate acontract with "reasonable" monetary terms. The problem was that "reason-able," as far as appears, from June 29 on, meant $1.40 to the Associationand $3.50 to the Union. This was confirmed around July 15 and no changeappeared thereafter-" Evidently what was meant by this was that the Association make acounterproposal to the Union's $3 50 demand (presumably a counter-proposal other than the $1 40 that the Association had adhered to since June29) 596DECISIONSOF NATIONALLABOR RELATIONS BOARDabove, would have to be negotiated. The Union rejected theAssociation proposal.The next meeting was held on August 27. The Associationproposed to discuss working conditions, saying that it wouldbe fruitless to sign a contract unless the Union would agreeto cross picket lines and man the jobs. The Union refused toagree to any such provision and affirmed that it would honorthe Carpenters picketlines.The meeting concluded with theunderstanding that the Union would call the next meeting.As of the date of the hearing no further meeting has beencalled or held.It also appears that at one or more of the August meetings,there was some general discussion of the contract signedbetween P.H.C. and the Union. Henderson testified thatKnowles referred to the aforementioned contractas an "in-terim contract." From what Knowles said, Henderson statesthat he understood that the P.H.C. interim contract "was acontract that would exist until a contract was worked outbetween the negotiating parties [the Association and theUnion]." This was also Bray's understanding since he tes-tified that Knowles had told him that the P.H.C. contract was"temporary" and that, when the Union and the Associationreached agreement, P.H.C. (Bray) would become a signatoryof the Association contract.On the evidence in this case we find that by executing acontract with P.H.C. about July 15, 1970, the Union has notviolated Section 8(b)(3) of the Act as alleged in the complaint.Without repeating the evidence, it is our opinion that animpassehad been reached in negotiations on June 29, 1970.24Depending upon all the circumstances of a particular case, astrikemay or may not have significance in appraising thestatus of contract negotiations. If the strike has any evidenti-ary significance in the instant case, it confirms the existenceof an impasse since it had been in effect for 2 weeks prior toP.H.C.'s approach to the Union without having had theslightest discernible effect on the respective bargaining posi-tions of the Association and the Union. Indeed, although thestrike had been in effect since July 1, neither the Associationnor the Union had moved an inch on their monetary positionsby August 27.'"Ice Cream, Frozen Custard Industry Employees, et aL and Ice CreamCouncil,145 NLRB 865.In view of our conclusions regarding the existence of animpasse, further extended discussion is unnecessary. How-ever, certain facts may be noted. P.H.C. took the initiative inapproaching the Union. The Union had made no attempt to"saw off" P.H.C. from the Association. It did not strikeP.H.C. alone in order to exert pressure on a single employeror to whipsaw the Association by picking off individual em-ployer members. When asked by P.H.C. under what termsP.H.C. employees would return to work, the same terms thathad been offered to, and that had been rejected by, the As-sociation were forthcoming. If lower or higher terms wereoffered to or demanded from P.H.C. than had been offered tothe Association, an effort to destroy the unit and substitutefractionated single employer units might have been discerni-ble. P.H.C. did not withdraw from the Association and theAssociation took no action to signify that it no longer consid-ered P.H.C. to be part of the Association. The Union did notdemand that P.H.C. withdraw from the Association and ex-pressly made it clear to both the Association and P.H.C. thatthe latter would be bound by any contract ultimately nego-tiated between the Association and the Union.25RECOMMENDED ORDERIt is recommended that the complaint be dismissed." If a union in contract negotiations had demanded a 10-percent wageincrease and the employer has taken the position that he is unable to offerany wage increase, and a strike ensues, with or without an impasse havingbeen reached in the course of negotiations, the employer may employ in-dividual strikers who thereafter return to work during the strike. He mayoffer and pay the returning employees the same wages and other termsoffered to the union despite the fact that the union and the employer are stillnegotiating or despite the fact that initially the union as bargaining agent hasrejected such terms The union's problem in such a case is its own controlof its members and their loyalty to the union. The Act under Section 8(a)(5)is not intended to succor the union in such a situation despite the fact thatits bargaining position may be affected by the return to work of some of itsmembers on the employer's terms. In any event, if the union does ultimatelynegotiate a wage increase, the contract will govern all the unit employees.By the same token, in the instant case, the Union has given P H.C. the termsoffered to the Association, with the understanding that the Associationcontract when arrived at will pertain to all members of the Association,including P.H.C In our opinion, the Association's problem is its own controlof its members, just as the union's problem, in our example, was its controlof members who returned to work during the strike Section 8(b)(3), nomore than Section 8(a)(5) in our example, is not intended to cure a problemof internal control and loyalty of members.